Exhibit 10.5

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

AMENDED AND RESTATED EXCLUSIVE LICENSE AGREEMENT

For Licensing Patent Rights

This amended and restated exclusive license agreement (the “Restated License
Agreement”) is made and entered into on August 12, 2011 by and between THE
REGENTS OF THE UNIVERSITY OF COLORADO, a body corporate, having its principal
office at 1800 Grant Street, 8th Floor, Denver, CO 80203 (hereinafter
“University”) and ARCA biopharma, Inc., a Delaware corporation having its
principal office at 8001 Arista Place, Suite 200, Broomfield, CO 80021
(hereinafter “Licensee”) (individually, “Party” and collectively the “Parties”).

WITNESSETH

WHEREAS, University is the owner of certain Patent Rights (as later defined
herein) relating to [ * ] and has the right to grant licenses under said Patent
Rights; and

WHEREAS, the Parties entered into an exclusive license agreement for the Patent
Rights on October 14, 2005, which was subsequently amended by amendments dated
June 23, 2006, July 20, 2006, July 19, 2007, and last amended by the Fourth
Amendment dated August 22, 2007 (the “License Agreement”); and

WHEREAS, University Technology Corporation (“UTC”) acting on behalf of
University entered into a prior agreement dated [ * ] granting exclusive option
rights in the Patent Rights to Myogen, Inc. (“Myogen”), which agreement was
later assigned in 2007 to Myogen’s successor in interest, Gilead Colorado, Inc.
(“Gilead-CU Agreement”); and

WHEREAS, University gave consent, in a letter dated October 6, 2005 (the “CU
Consent”), to a Strategic Alliance Agreement between ARCA Discovery, Inc. (which
became ARCA biopharma, Inc.) and Myogen whereby Myogen relinquished some of its
rights in the Patent Rights and agreed to waive its right to option certain
future inventions and improvements (together “the Gilead-relinquished Rights”)
and acknowledged University’s right to license to third parties the
Gilead-relinquished Rights; and

WHEREAS, Licensee is interested in licensing and further developing the Gilead
Relinquished Rights for commercial applications; and

WHEREAS, University desires to have the Gilead-relinquished Rights developed and
commercialized to benefit the public and is willing to grant a license
hereunder;

WHEREAS, the June 30, 2006 amendment to the License Agreement added the patent
rights assigned to University by the University of Cincinnati for University
files CU1297H and 1298H which had been a co-owner with University of such patent
rights; and



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to amend, restate and replace the License Agreement
as set forth herein and update Appendix A of the License Agreement as set forth
herein; and

WHEREAS, University wishes to grant Licensee an option to additional
technologies of interest to Licensee (Options).

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

ARTICLE 1. DEFINITIONS

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.01 “Affiliate” shall mean every corporation, or entity, which, directly or
indirectly, or through one or more intermediaries, controls, is controlled by,
or is under common control with Licensee, as well as every officer, director,
agent and representative of any such corporation or entity. For the purposes of
the definition of Affiliate, the word “control” (including, with correlative
meaning, the terms “controlled by” or “under common control with”) means the
actual power, either directly or indirectly through one or more intermediaries,
to direct or cause the direction of the management and policies of such entity,
whether by ownership of at least fifty percent (50%) of the voting stock of such
entity, or by contract or otherwise.

 

1.02 “Bucindolol” means the beta-adrenergic–receptor antagonist having the
chemical formula:
2-{2-hydroxy-3{{2-(3-indolyl)-1,1-dimethylethyl}amino}propoxy}-benzonitrile
hydrochloride, and its racemates, isomers, prodrugs, active metabolites, analogs
and any pharmaceutically acceptable salt or complex thereof, and diagnostics
used in connection with its prescription.

 

1.03 “Bucindolol Invention” shall mean an Invention relating solely to the use
of Bucindolol as a therapeutic or a diagnostic used solely in connection with
the development or prescription of Bucindolol.

 

1.04 “Bucindolol Patent Rights” shall mean any Patent Rights arising from a
Bucindolol Invention.

 

1.05 “Effective Date” shall mean the date of the last signature on this
Agreement.

 

1.06 “Fields of Use” shall mean the fields of use identified in Appendix B.

 

1.07 “Improvement” shall mean any Invention in the field of human cardiovascular
disease diagnosis, prevention and therapy, the practice of which would also
require the practice of an invention claimed in or covered by the Patent Rights,
and which is a modification of the inventions claimed in or covered by the
Patent Rights and is created in whole or in part by University employee Michael
Bristow.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.08 “Invention” shall mean an invention in [ * ] and [ * ] of or [ * ] to [ * ]
by [ * ] or [ * ], so long [ * ].

 

1.9 “Know-How” shall mean, and be limited to, University’s proprietary
information which has been created, developed, or fixed in any tangible medium
of expression and which is directly related to the use of, or desirable for the
practice of, the Patent Rights. All Know-How due under the License Agreement
shall be delivered to Licensee prior to or on the Effective Date in written,
electronic, oral or other form of communication.

 

1.10 “Licensed Process(es)” shall mean any process, art, or method, that is
covered in whole or in part by an issued, unexpired, valid and enforceable claim
or a pending claim contained in the Patent Rights or that incorporates or makes
use of Know-How.

 

1.11 “Licensed Product(s)” shall mean any:

 

  (a) product or part thereof that is covered in whole or in part by an issued,
unexpired, valid and enforceable claim or a pending claim contained in the
Patent Rights or that incorporates or makes use of Know-How; or

 

  (b) product, chemical composition, apparatus, or part thereof that is
manufactured or discovered by using a Licensed Process(es) or is employed to
practice a Licensed Process(es); or

 

  (c) product produced, discovered, manufactured or created through the use of
any Licensed Product defined in §1.10(a) or §1.10(b).

 

1.12 “Gilead-CU Agreement” shall mean the Intellectual Property Agreement, as
amended, between University Technology Corporation and Myogen, Inc., dated
[ * ], and subsequently assigned to Gilead Colorado, Inc. in connection with the
acquisition of Myogen by Gilead.

 

1.13 “Net Sales” shall mean the total gross receipts for sales of Licensed
Products or practice of Licensed Processes by Licensee or Affiliates, and from
leasing, renting, cross-licensing or otherwise making Licensed Products
available to others without sale or other dispositions, whether invoiced or not,
less returns and allowances, packing costs, insurance costs, freight out, taxes
or excise duties imposed on the transaction (if separately invoiced and paid),
and wholesaler and cash discounts in amounts customary in the trade to the
extent actually granted. No deductions shall be made for commissions, or for the
costs of collections. Net sales shall also include the fair market value of any
non-cash consideration received by Licensee as determined by the amounts that
would have been received in an arm’s-length transaction for the sale, lease, or
transfer of Licensed Products or Licensed Processes.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.14 “Patent Rights” shall mean all of the following University intellectual
property:

 

  (a) the United States and foreign patents and/or patent applications and/or
provisional patent applications listed in Appendix A; and

 

  (b) United States and foreign patents issued from the applications listed in
Appendix A and from divisionals and continuations of these applications; and

 

  (c) claims of United States and foreign continuation-in-part applications, and
of the resulting patents, which are directed to subject matter specifically
described in the United States and foreign applications listed in Appendix A;
and

 

  (d) any reissues or reexaminations of United States and foreign patents
described in (a), (b) or (c) above.

 

1.15 “Royalty” shall mean any consideration paid by Licensee pursuant to this
Restated License Agreement.

 

1.16 “Territory” shall mean the geographical area identified in Appendix B.

ARTICLE 2. GRANT OF RIGHTS AND ACCEPTANCE

 

2.01 University hereby grants and Licensee accepts, during the term and subject
to the terms and conditions of this Restated License Agreement, and further
subject to University’s right to do so without incurring liability to third
parties:

 

  (a) a non-exclusive license to make, have made, use, sell, offer to sell and
import the Know-How in the Territory and within the Fields of Use; and

 

  (b) an exclusive license of the Patent Rights in the Territory to make, have
made, use, sell, offer to sell, and import any Licensed Products in the Fields
of Use and to practice any Licensed Processes in the Fields of Use.

 

2.02 This Restated License Agreement confers no license or rights by
implication, estoppel, or otherwise under any patent applications or patents of
University other than Patent Rights regardless of whether such patents are
dominant or subordinate to Patent Rights.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

2.03 Improvements and Inventions

 

  (a) Improvements. Subject to any preexisting contractual obligations under
sponsored research or clinical trials agreements between University and third
parties in effect at the time of the Improvement, and requirements of applicable
law, Licensee shall have the option to include Improvements in the Patent Rights
in exchange for the consideration set forth herein. Within thirty (30) days of
submission of a written invention disclosure form by inventor(s) to University
of an Improvement, University shall disclose such Improvement to Licensee.
Licensee shall have two (2) months from such disclosure to inform University in
writing of its desire for an option for such Improvement. If Licensee informs
University in writing of such intention within this two (2) month period,
Licensee shall have four (4) months from such notification to University to
exercise the option by written notice to University, and as consideration shall
[ * ] for all [ * ] incurred [ * ] within [ * ] of receipt of [ * ]. Upon
exercise of the option and reimbursement of the patent costs, the Improvement
shall be deemed included in the Patent Rights licensed under this Restated
License Agreement. If [ * ], [ * ] shall [ * ] to [ * ]; however, such [ * ]
shall not [ * ], and said [ * ] shall be [ * ]. Such [ * ] shall be [ * ].

 

  (b) Option Rights. Subject to any preexisting contractual obligations under
sponsored research or clinical trials agreements between University and third
parties in effect at the time of the Invention, and requirements of applicable
law, University hereby grants Licensee the following option rights:

 

  (1) For Bucindolol Inventions, University will inform Licensee in a timely
manner of all such Bucindolol Inventions received by University in a written
invention disclosure form. Licensee shall have two (2) months from disclosure by
University to Licensee of such Bucindolol Invention to inform University in
writing of its desire for an option for such Bucindolol Invention. If Licensee
informs University in writing of such intention within this two (2) month
period, Licensee shall have four (4) months from such date to exercise the
option by written notice to University; the fee for such option shall be:
(i) [ * ] of any and all [ * ] for each such [ * ] incurred by [ * ] prior to
and during [ * ] of receipt of [ * ], and (ii) an [ * ] fee of [ * ] payable
within [ * ] if [ * ]. Licensee acknowledges that the [ * ] incurred prior to
and during [ * ] and the [ * ] fee [ * ] if [ * ] shall be in addition to [ * ].
The parties shall then [ * ] for the [ * ] in good faith, such terms to include
[ * ]; and

 

  (2) For other Inventions, Licensee shall have an exclusive option to license
on commercially reasonable terms other Inventions as follows: Licensee shall
have two (2) months from submission of a disclosure by University to Licensee of
such Invention to inform University in writing of its desire for an

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  option for such Invention. If Licensee informs University in writing of such
intention within this two (2) month period, Licensee shall have four (4) months
from such date to exercise the option by written notice to University; the fee
for such option shall be: (i) [ * ] of any and all [ * ] for each such [ * ]
incurred by [ * ] prior to and during [ * ], and (ii) [ * ] fee of [ * ] payable
within [ * ] of [ * ]. Licensee acknowledges that the [ * ] incurred prior to
and during [ * ] and [ * ] fee of [ * ] shall be in addition to [ * ]. The
parties shall then negotiate [ * ] for the [ * ] pursuant to this section
2.03(b)(2) in good faith, such terms to include [ * ]. The parties acknowledge
that Licensee has informed University of its desire for an option to the
Inventions listed in Appendix A as other Inventions subject to this Article
2.03(b)(2), and Licensee shall have four months from the Effective Date of this
Restated License Agreement to exercise such option in accordance with the above
terms.

 

2.04 This Restated License Agreement shall be subject to the mandatory public
laws in any country where this Restated License Agreement will produce an
effect.

 

2.05 Confidential Information: The parties acknowledge that throughout the term
of this Restated License Agreement, and specifically to allow University to
provide Inventions, Bucindolol Inventions and/or Improvements to Licensee for
Licensee’s review, either party may need to provide the other with Confidential
Information. Licensee may also disclose Confidential Information throughout the
term of this Restated License Agreement. For purposes of this Restated License
Agreement the term “Confidential Information” shall mean any and all
information, invention disclosure forms, know-how, data, technical and
non-technical materials, designs, concepts, processes, product samples and
specifications, financial or business information and other expertise, whether
or not patentable, furnished by one party to the other party, either directly or
indirectly. Confidential Information shall include information provided in
writing (including graphic material) or orally by the disclosing party and/or
observed by the receiving party or upon review of Confidential Information
provided by the disclosing party, with the exception of:

 

  a. information which at the time of disclosure had been previously published
or was otherwise in the public domain through no fault of the receiving party;

 

  b. information which becomes public knowledge after disclosure unless such
knowledge results from a breach of this Restated License Agreement;

 

  c. information which was already in the receiving party’s possession prior to
the time of disclosure as evidenced by written records kept in the ordinary
course of business or by proof of actual use thereof;

 

  d. information that is independently developed without use of the Confidential
Information; and,

 

  e. information which is required to be disclosed by law, court order, or
government regulation.

Each party, its employees, subsidiaries and Affiliates agree to maintain in
confidence the other party’s Confidential Information with the same degree of
care the receiving party

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

holds its own confidential and proprietary information. The receiving party
shall only permit access to Confidential Information of the disclosing party to
those of the receiving party’s employees, and confidential advisors and
potential bona fide business partners having a need to know and who have signed
confidentiality agreements or are otherwise bound by confidentiality obligations
at least as restrictive as those contained herein. The receiving party will not
use the Confidential Information except to evaluate whether the parties have a
mutual interest in pursuing a business and technical relationship or other
purposes consistent with this Restated License Agreement. The receiving party
will disclose the Confidential Information only to its officers and employees
directly concerned with the evaluation of the Confidential Information related
to Licensee’s option rights or execution of Licensee’s obligations under this
Restated License Agreement, and the receiving party will not disclose the
Confidential Information to any third party nor will the receiving party use the
University Confidential Information for any other purpose except as permitted by
this Restated License Agreement.

 

2.06 Rights Retained: Subject to the provisions of this Section, all proprietary
rights of the disclosing party (including, but not limited to, patent rights,
copyrights and/or trade secrets) in and to the Confidential Information shall
remain the property of the disclosing party.

 

2.07 No Further Rights Granted: The Confidential Information being disclosed
pursuant to this Restated License Agreement is with the express understanding
that neither party will be obligated to enter into any further agreement
relating to the Confidential Information, and nothing in this Restated License
Agreement shall be construed as granting any right, title, grant, option,
ownership, interest in or license from one party to the other relating thereto.

 

2.08 The obligations of confidentiality and non-use of Confidential Information
shall terminate five (5) years from the date a particular item of Confidential
Information is first received by the receiving party unless the parties enter
into a definitive contract modifying or superseding the Restated License
Agreement to the subject matter hereof, in which case the rights and obligations
of the parties shall be governed by that contract.

ARTICLE 3. SUBLICENSING

 

3.01 Upon notification by Licensee to University, Licensee may sublicense to one
or more third parties the rights granted in Article 2 subject to the following
limitations:

 

  (a) Licensee agrees that any sublicenses granted by it shall impose
restrictions and conditions upon sublicensees that are consistent with those
imposed upon Licensee; and

 

  (b) University agrees that, in the event University terminates this Restated
License Agreement for any reason, any sublicenses granted shall survive such
termination and shall be enforceable by both University and sublicensee, so long
as sublicensee is not in breach; and

 

  (c) Licensee agrees that any sublicenses granted shall adequately protect
University’s security and property interest in University’s Know-How and Patent
Rights.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

3.02 Any sublicenses granted by Licensee shall provide only for cash
consideration from sublicensees unless University has expressly consented
otherwise in writing in advance.

 

3.03 Licensee agrees to forward to University a complete copy of each fully
executed sublicense agreement postmarked within thirty (30) days of the
execution of such agreement.

ARTICLE 4. GOVERNMENT AND UNIVERSITY RIGHTS

 

4.01 Notwithstanding any use of descriptive terms within this Restated License
Agreement such as “exclusive”, this Restated License Agreement is subject to all
of the terms and conditions of Title 35 USC §§ 200 et al (“Bayh-Dole Act”) and
37 CFR Part 401, as such may be amended. Further, Licensee agrees to take all
reasonable action necessary to enable University to satisfy its obligations
hereunder. Such terms and conditions shall include Licensee’s obligation to
assure that any Licensed Products used or sold in the United States shall be
manufactured substantially in the United States.

 

4.02 University shall have the transferable right to practice the Patent Rights
and Know-How for nonprofit research and education purposes.

 

4.03 University shall have the right to publish any information included in the
Patent Rights and the Know-How provided that University takes reasonable steps
to avoid the loss of any patent rights as a result of University exercising its
rights under this §4.03.

ARTICLE 5. ROYALTIES

 

5.01 As consideration for the disclosure of University’s Know-How as well as the
licenses and rights under University’s Patent Rights, Licensee agrees to pay to
University:

 

  (a) Nonrefundable Annual Minimum Royalties as set forth in Appendix C; and

 

  (b) Earned Royalties as set forth in Appendix C; and

 

  (c) Benchmark Royalties as set forth in Appendix C; and

 

  (d) Sublicensing Royalties as set forth in Appendix C; and

 

  (e) [ * ], as applicable.

 

5.02 No multiple Royalties shall be payable in the event that any Licensed
Products or Licensed Processes are covered by more than one of the Patent
Rights.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

5.03 On sales of Licensed Products by Licensee to sublicensees or on sales made
in other than arm’s-length transactions, the value of the Net Sales attributed
under this Article 5 to such a transaction shall be that which would have been
received in an arm’s-length transaction, based on a like transaction at that
time.

 

5.04

Unless otherwise provided herein, all payments required under this Restated
License Agreement shall be due within thirty (30) days of written notice from
University. Payments past due shall bear interest at the rate of one and
one-half percent (1 1/2%) per month compounded, or the maximum interest rate
allowed by applicable law, whichever is less.

ARTICLE 6. REPORTS, RECORDS AND AUDITS

 

6.01

On or before the thirtieth (30th) day following the end of each calendar quarter
during the term of this Restated License Agreement, Licensee shall provide to
University written report and accounts of the Net Sales of Licensed Products
and/or Licensed Processes subject to Royalty hereunder made during the prior
three (3) month period and shall simultaneously pay to University the Royalties
due on such Net Sales, if any, in United States Dollars. Annual Minimum
Royalties, if any, which are due University and prorated for each calendar
quarter, shall be paid by Licensee along with the written report due under this
Restated License Agreement. The first written report is due for the first
quarter in which there are Net Sales and quarterly thereafter regardless of
whether there are Net Sales and shall discuss the progress and results, as well
as ongoing plans, with respect to the Licensed Products and/or Licensed
Processes. University shall have the right to request one meeting per year to
discuss such information. Net Sales shall be reported in the format of Appendix
D.

 

6.02 Licensee shall keep accurate records in sufficient detail to reflect its
operations under this Restated License Agreement and to enable the Royalties
accrued and payable under this Restated License Agreement to be determined. Such
records shall be retained for at least three (3) years after the close of the
period to which they pertain, or for such longer time as may be required to
finally resolve any question or discrepancy raised by University.

 

6.03 Upon the request of University, with reasonable notice, but not more
frequently than once a year, Licensee shall permit an independent public
accountant selected and paid by University to have access during regular
business hours to such records as may be necessary to verify the accuracy of
Royalty payments made or payable hereunder. Said accountant shall disclose
information acquired to University only to the extent that it should properly
have been contained in the royalty reports required under this Restated License
Agreement. If an inspection shows an underreporting or underpayment in excess of
five percent (5%) for any twelve (12) month period, then Licensee shall
reimburse University for the cost of the inspection and pay the amount of the
underpayment including any interest as required by this Restated License
Agreement. If an inspection shows an overpayment of Royalties, such sums shall
be applied to and deducted from the following Royalty payments, or subsequent
payments, until the overpayment has been extinguished.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

6.04 Licensee acknowledges that University is subject to the Colorado Public
Records Act (C.R.S. §§ 24-72-201 et seq.). All plans and reports marked
“Confidential” shall be treated by University as confidential to the extent
permitted under §§ 24-72-204.

ARTICLE 7. DUE DILIGENCE AND PERFORMANCE

 

7.01 Licensee shall use commercially reasonable efforts to proceed with the
development, manufacture, exploitation and sale or lease of Licensed Products
and Licensed Processes and to diligently develop markets for the Licensed
Products and Licensed Processes throughout the term of this Restated License
Agreement. Licensee acknowledges and agrees to the performance milestones
defined in Appendix E.

 

7.02 Licensee agrees to develop a vigorous sublicensing program to effect
commercialization of Licensed Products and Licensed Processes in any Field of
Use or Territory that Licensee decides not to exploit for itself, subject to
commercial constraints and Licensee’s reasonable business judgment.

 

7.03 University may terminate this Restated License Agreement or convert this
Restated License Agreement to a non-exclusive Restated License Agreement, with
respect to the rights governing any particular Patent Rights or Licensed
Products or Processes, if Licensee fails to meet any of the due diligence or
performance requirements of this Article 7 with respect to those Patent Rights
or Licensed Products or Processes, subject to provisions of section 10.03(c).

ARTICLE 8. PATENTS, COSTS, AND ENFORCEMENT

 

8.01 Licensee shall reimburse [ * ], within thirty (30) days of University’s
invoice, an [ * ] patent expenses [ * ].

 

8.02 Licensee shall control and diligently pursue the preparation, filing,
prosecution, and maintenance of any and all patent applications or patents
included in the Patent Rights or Optioned Technologies on or after the Effective
Date, using patent counsel of its choice. Licensee shall be responsible for all
expenses associated with patent work, except as otherwise provided in this
Article 8.

 

8.03 (a)

Licensee shall keep University advised as to the status of the Patent Rights by
providing University, in a timely manner prior to their due date, with copies of
all official documents and material correspondence relating to the inventorship,
prosecution, maintenance, and validity of any patent applications and patents
included in the Patent Rights prior to the filing of such documents. University
shall have reasonable opportunities to consult with Licensee on such patent
applications and patents and shall provide such other reasonable assistance from
time to time at the request of Licensee as necessary to file, prosecute and
maintain such

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  applications, at Licensee’s expense. Licensee shall diligently seek legally
appropriate claims under the Patent Rights, and shall not abandon prosecution of
any patent application without first notifying University a reasonable time in
writing prior to any bar date, of Licensee’s intention and reason therefor, and
providing University with reasonable opportunity to assume responsibility for
prosecution, maintenance and associated costs of such patents and patent
applications. If University pursues such patent protection, then from that time
forward all such subject patent applications and any patents arising therefrom
shall be excluded from the Patent Rights under this Restated License Agreement
and Licensee shall forfeit all rights under this Restated License Agreement to
such patent applications and any patents arising therefrom.

 

  (b) No claims of the filed patent applications or issued patent or foreign
patent rights constituting Patent Rights hereunder shall be modified, deleted,
or abandoned by Licensee or its patent counsel without reasonable, prior written
notice to University and reasonable opportunity for University to consult with
Licensee. Licensee’s obligations under this §8.03 shall include, without
limitation, an obligation to inform University in a timely manner if Licensee
will not pursue patents in the U.S. or any foreign countries where patent
protection may be available, in order that University may prosecute patents in
such countries if University so desires. If University pursues such U.S. or
foreign patent protection, or an issued patent which Licensee intends to
abandon, then from that time forward such subject patent applications and any
patents arising therefrom, or such issued patents, shall no longer be considered
Patent Rights under this Restated License Agreement and Licensee shall forfeit
all rights under this Restated License Agreement to such patent applications,
any patents arising therefrom, or such issued patents. University shall be
responsible for all costs associated with those patent applications and patents
it decides to pursue and maintain.

 

8.04 If Licensee fails to diligently prosecute particular Patent Rights or if
University converts this Restated License Agreement to a non-exclusive Restated
License Agreement with respect to any particular Patent Rights pursuant to §
7.03, University may provide Licensee with written notice that University wishes
to resume control of the preparation, filing, prosecution, and maintenance of
the particular patent applications or patents included in such Patent Rights. If
University elects to resume such responsibilities, Licensee agrees to cooperate
fully with University, its attorneys, and agents in preparation, filing,
prosecution, and maintenance of any and all patent applications or patents and
to provide University with complete copies of any and all documents or other
materials that University deems necessary to undertake such responsibilities.

 

8.05 University and Licensee agree to inform the other party promptly in writing
of any suspected infringement of the Patent Rights by a third party. Licensee
shall have, for a period of [ * ] from the date of any notice of infringement of
the Patent Rights, the first right to institute suit against such third party.
If Licensee institutes such a suit, it shall bear all costs of the litigation
and shall be entitled to retain the entire amount of any recovery or settlement
less earned royalties due to University. Thereafter, University and Licensee
shall each have the right to institute an action for infringement of the Patent
Rights against such third party in accordance with the following:

 

  (a) If both University and Licensee agree to institute suit jointly, the suit
shall be brought in both their names, the out-of-pocket costs thereof shall be
borne equally, and any recovery or settlement shall be shared equally.
University and Licensee shall agree to the manner in which they shall exercise
control over such suit. Each party, at its option, may be represented by
separate counsel of its own selection, the fees for which shall be paid for by
the respective parties;

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  (b) In the absence of an agreement to institute a suit jointly, University
may, but is not obligated to, institute suit, and at its option, join Licensee
as a plaintiff. If University decides to institute suit, it shall notify
Licensee in writing. Licensee’s failure to notify University in writing within
fifteen (15) days after the date of University’s notice, that it will join in
enforcing the Patent Rights pursuant to the terms hereof, shall be deemed
conclusively to be Licensee’s assignment to University of all rights, causes of
action, and damages resulting from any such alleged infringement. University
shall bear the entire cost of such litigation and shall be entitled to retain
the entire amount of any recovery or settlement;

 

  (c) In the absence of an agreement to institute a suit jointly, and if
University does not notify Licensee of its intent to pursue legal action within
[ * ] of the end of the [ * ] period as provided above, Licensee may institute
suit. Licensee shall bear the entire cost of such litigation and shall be
entitled to retain the entire amount of any recovery or settlement less earned
royalties due University;

 

  (d) If Licensee undertakes to defend the Patent Rights by litigation, Licensee
may defer from its royalty payments to University with respect to the Patent
Rights subject to suit an amount not exceeding fifty percent (50%) of Licensee’s
expenses and costs of such action, including reasonable attorney’s fees,
provided however, that such deferral shall not exceed fifty percent (50%) of the
total royalty due to University for each calendar year, and that such deferred
payments shall be delivered to University upon settlement of the litigation.

 

8.06 In the event that a declaratory judgment action alleging invalidity or
non-infringement of any of the Patent Rights shall be brought against Licensee
or raised by way of counterclaim or affirmative defense in an infringement suit
brought by Licensee under § 8.05, pursuant to this Restated License Agreement
and the provisions of Chapter 29 of Title 35, U.S. Code or other statutes, or in
the case of any action against Licensee alleging infringement by the Licensed
Products or Licensed Processes, Licensee may:

 

  (a) defend the suit in its own name, at its own expense, and on its own behalf
and collect for its use, damages, profits, and awards of whatever nature
recoverable for such claims consistent with §8.05; and

 

  (b) settle any claim or suit for declaratory judgment involving the Patent
Rights, except that Licensee shall have no right to deny the validity of any
patent, patent claim, or

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  patent application included in the Patent Rights in any compromise or
settlement of any claim or suit for declaratory judgment without the express
prior written consent of University; provided however, that

University shall have a continuing right to intervene in such actions described
in subparagraphs (a) and (b). Licensee shall take no action to compel University
either to initiate or to join in any such declaratory judgment action. If
Licensee elects not to defend against such declaratory judgment action,
University, at its option, may do so at its own expense and shall be entitled to
retain the entire amount of any recovery or settlement.

 

8.07 In all cases, Licensee agrees to keep University reasonably apprised of the
status and progress of any litigation.

ARTICLE 9. NO WARRANTIES, INDEMNIFICATIONS AND INSURANCE

 

9.01 UNIVERSITY MAKES NO REPRESENTATIONS, EXTENDS NO WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES WHATSOEVER WITH
RESPECT TO USE, SALE, OR OTHER DISPOSITION BY LICENSEE, SUBLICENSEE(S), OR THEIR
VENDEES OR OTHER TRANSFEREES OF LICENSED PRODUCTS OR LICENSED PROCESSES
INCORPORATING OR MADE BY USE OF THE PATENT RIGHTS. THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR
THAT THE USE OR SALE OF SUCH PRODUCTS OR PROCESSES WILL NOT INFRINGE ANY PATENT,
COPYRIGHT, TRADEMARK, SERVICE MARK, OR OTHER RIGHTS.

 

9.02 Notwithstanding anything in this Restated License Agreement to the
contrary, nothing in this Restated License Agreement shall be construed as:

 

  (a) A warranty or representation by University as to rights in Know-How or the
validity or scope of any of the Patent Rights;

 

  (b) A warranty or representation that the Patent Rights or anything made,
used, sold or otherwise disposed of under the License will or will not infringe
patents, copyrights or other rights of third parties; or

 

  (c) An obligation to furnish any know-how or technology not agreed to in this
Restated License Agreement, to bring or prosecute actions or suits against third
parties for infringement (except to the extent described in §8.05) or to provide
any services other than those specified in this Restated License Agreement.

 

9.03 Licensee shall indemnify, defend, and hold harmless University, its
regents, employees, students, officers, agents, affiliates, and representatives
from and against all liability, demands, damages, losses, and expenses, for
death, personal injury, illness, property damage, noncompliance with applicable
laws and any other claim, proceeding, demand, expense and liability of any kind
whatsoever in connection with or arising out of:

 

  (a) the use by or on behalf of Licensee, its sublicensees, affiliates,
directors, officers, employees, or third parties of any Patent Rights; or

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  (b) the design, manufacture, production, distribution, advertisement,
consumption, sale, lease, sublicense or use of any Licensed Product(s), Licensed
Process(es) or materials by Licensee, or other products or processes developed
in connection with or arising out of the Patent Rights; or

 

  (c) any right or obligation of Licensee under this Restated License Agreement.

 

9.04 Licensee warrants that it now maintains and will continue to maintain
general liability insurance, including product liability insurance, on such
terms and in such amounts as are reasonable and customary within the industry.

ARTICLE 10. DURATION AND TERMINATION

 

10.01 The term of the License shall commence on the Effective Date and extend to
the date of expiration of the last to expire of any patents embodying the
Licensed Products or Licensed Processes, including any continuations,
continuations-in-part, reissues, renewals or extensions thereof. The obligation
to pay the Royalty set forth under Article 5 with respect to each Licensed
Product or Licensed Process shall expire when the patent covering such Licensed
Product or Licensed Process expires.

 

10.02 Licensee may terminate this Restated License Agreement in whole, or in
part with respect to any particular Patent Rights and the associated Licensed
Products or Processes, at any time on sixty (60) days written notice to
University if Licensee:

 

  (a) pays all amounts due, including the pro-rata Annual Minimum Royalties, as
well as all non-cancelable costs, to University through the termination date;

 

  (b) submits a final report of the type described in Article 6;

 

  (c) returns any confidential materials provided to Licensee by University in
connection with this Restated License Agreement;

 

  (d) if terminating in part with respect to particular patent rights, suspends
its use and sales of the associated Licensed Product(s) and Licensed
Process(es); provided, however, that Licensee may for a period of one hundred
and eighty (180) days after the effective date of such termination sell all
associated Licensed Products that may be in inventory subject to Licensee’s
obligations in Article 5 and Article 6; and

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  (e) provides University the right to access any regulatory information filed
with any U.S. or foreign government agency with respect to Licensed Products and
Licensed Processes associated with the terminated Patent Rights.

 

10.03 University may terminate this Restated License Agreement in the event
that:

 

  (a) Licensee fails to pay University any amounts, including patent costs, when
due to University hereunder and Licensee fails to make such payment within sixty
(60) days of written notice from University; or

 

  (b) Licensee becomes insolvent, files a Chapter 7 petition in bankruptcy, has
such a petition filed against it, and such petition is not dismissed within
ninety (90) days; or

 

  (c) Licensee is in material breach or default of this Restated License
Agreement other than those occurrences listed in §10.03 (a) or (b), and Licensee
fails to cure the breach or default within sixty (60) days of written notice of
the breach or default. Licensee’s ability to cure such breach shall be limited
to the first two material breaches properly noticed under the terms of this
Restated License Agreement, regardless of the nature of those breaches. Any
subsequent material breach shall entitle University to terminate this Restated
License Agreement immediately. Events constituting a material breach or default
shall include, but are not limited to, the following:

 

  (i) failure by Licensee to meet any performance milestone in Appendix E;

 

  (ii) operation, manufacture, use of or sale of the Licensed Products or
Licensed Processes outside the Fields of Use or Territory;

 

  (iii) failure to keep adequate records or permit inspection or audit.

ARTICLE 11. MISCELLANEOUS

 

11.01 This Restated License Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

 

11.02 All notices, demands or consents required or permitted hereunder shall be
deemed sufficient if given in writing and personally delivered, sent by
registered mail, postage prepaid, or by a nationally recognized overnight
courier service, and addressed to the party to receive such notice at the
address given below, or such other address as may hereafter be designated by
notice in writing.

 

University:       Licensee:                  Technology Transfer Office      
ARCA biopharma, Inc.    University of Colorado, 588 SYS       8001 Arista Place,
Suite 200    4740 Walnut Street, Suite 100       Broomfield, CO 80021   
Boulder, CO 80309-0588       Attention: Dr. Michael Bristow

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

<License Administrator, Case #s                  [ * ]>         

Electronic funds transfer can be made to:

[ * ]

Please include sufficient information to identify payment.

Licensee is responsible for electronic transfer expenses.

 

11.03 Licensee agrees not to identify University in any promotional advertising,
press releases, sales literature or other promotional materials to be
disseminated to the public or any portion thereof without University’s prior
written consent in each case, except that Licensee may state that it has a
license for the Patent Rights from University. Licensee further agrees not to
use the name of University or any University faculty member, inventor, employee
or student or any trademark, service mark, trade name, copyright or symbol of
University, without the prior written consent of the University, entity or
person whose name is sought to be used.

 

11.04 Licensee agrees to:

 

  (a) cause Licensed Products or the product of Licensed Processes sold under
this Restated License Agreement to be marked with the notice of the patent
numbers or patent pending, as may be appropriate;

 

  (b) comply with all laws and regulations of the United States and any other
country as appropriate concerning or controlling the import or export of the
Licensed Products, data, software, laboratory prototypes or other commodities.
University makes no representation that a license or consent for export will not
be required by applicable governmental agencies, or if required, that it will be
issued; and

 

  (c) comply with all applicable statutes, regulations, and guidelines,
including applicable governmental regulations, policies and guidelines in its
use of any University - supplied materials (“Materials”). Licensee agrees not to
use the Materials for research involving human subjects or clinical trials in
the United States without complying with 21 C.F.R. Part 50 and 45 C.F.R. Part 46
(as those regulations may be amended from time to time). Licensee agrees not to
use the Materials for research involving human subjects or clinical trials
outside of the United States without notifying University in writing, of such
research or trials and complying with the applicable regulations of the
appropriate national control authorities.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

  Written notification to University of research involving human subjects or
clinical trials outside of the United States shall be given no later than sixty
(60) days prior to commencement of such research or trials.

 

11.05 In the event of any dispute arising out of or relating to this Restated
License Agreement, the affected party shall promptly notify the other party in
writing, and upon the other party’s receipt of such notice (“Notice Date”), the
parties shall attempt in good faith to resolve the matter. Any disputes not so
resolved shall be referred to senior executives of the parties, who shall meet
at a mutually acceptable time and location within thirty (30) days of the Notice
Date and shall attempt to mediate the dispute and negotiate a settlement. If the
senior executives fail to meet within thirty (30) days of the Notice Date, or if
the matter remains unresolved for a period of sixty (60) days after the Notice
Date, the dispute may be submitted to a court of competent jurisdiction in the
State of Colorado, and, by execution and delivery of this Restated License
Agreement, each party (a) accepts, generally and unconditionally, the
jurisdiction of such court and any related appellate court, and (b) irrevocably
waives any objection it may now or hereafter have as to the venue of any such
suit, action or proceeding brought in such court or that such court is an
inconvenient forum. However, either party shall be free to seek appropriate
injunctive relief without compliance with the mediation procedures set forth
herein.

 

11.06 The terms and provisions contained in this Restated License Agreement
constitute the entire agreement between the parties and shall supersede all
previous communications, representations, agreements or understandings, either
oral or written, between the parties hereto with respect to the subject matter
hereof, and no agreement or understanding varying or extending this Restated
License Agreement will be binding upon either party hereto, unless in writing
which specifically refers to this Restated License Agreement, signed by duly
authorized officers or representatives of the respective parties, and the
provisions of this Restated License Agreement not specifically amended thereby
shall remain in full force and effect according to their terms.

 

11.07 The provisions and clauses of this Restated License Agreement are
severable, and in the event that any provision or clause is determined to be
invalid or unenforceable under any controlling body of the law, such invalidity
or unenforceability will not in any way affect the validity or enforceability of
the remaining provisions and clauses hereof.

 

11.08 This Restated License Agreement does not establish a joint venture, agency
or partnership between the parties, nor create an employer - employee
relationship. This Restated License Agreement may be assigned to a party that
acquires substantially all of the assets of Licensee upon thirty (30) days prior
written notice to University. A change in control of Licensee shall not be
considered an assignment of this Restated License Agreement.

 

11.09 The parties agree that nothing in this Restated License Agreement is
intended or shall be construed as a waiver, either express or implied, of any of
the immunities, rights, benefits, defenses or protections provided to University
under governmental or sovereign immunity laws from time to time applicable to
University, including, without limitation, the Colorado Governmental Immunity
Act (C.R.S. §§24-10-101, et seq.) and the Eleventh Amendment to the United
States Constitution.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

11.10 The provisions of Articles 1 (Definitions), 6 (Reports, Records and
Audits), 8 (Patent Costs and Enforcement), 9 (No Warranties, Indemnifications
and Insurance, 11 (Miscellaneous), and sections 2.05, 2.06, 2.07 and 2.08, and
any other provision of this Restated License Agreement that by its nature is
intended to survive, shall survive any termination or expiration of this
Restated License Agreement.

Signature Page Follows

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Restated License
Agreement, which is effective on the date of the last to sign below, to be
executed in duplicate by their respective duly authorized officers.

 

University:     Licensee:       ARCA biopharma, Inc. By:  

 

    By:  

 

Title:  

 

    Title:  

 

Date:  

 

    Date:  

 

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

APPENDIX A

PATENT RIGHTS

[                    ]

 

CU No

 

Country

 

Serial No

 

File Date

 

Title

[ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ *
]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]  
[ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ *
]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]  
[ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ *
]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]  
[ * ]   [ * ] [ * ]   [ * ]   [ * ]   [ * ]   [ * ] [ * ]   [ * ]   [ * ]   [ *
]   [ * ] [ * ]   [ * ]   [ * ]   [ * ]   [ * ]

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

APPENDIX B

FIELDS OF USE and TERRITORY

Territory = worldwide

Fields of Use = all fields

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

APPENDIX C

ROYALTIES

In accordance with Articles 5 and 6, Licensee shall pay the following Royalties
to University:

Annual Minimum Royalty: [ * ] until first commercial sales of Licensed
Product(s) and/or Licensed Process(es) occurs, payable quarterly in accordance
with section 6.01; [ * ] of Licensed Product(s) and/or Licensed Process(es),
payable quarterly in accordance with section 6.01. The Annual Minimum Royalty
will be credited against any Earned Royalties that are payable for each
reporting period.

Earned Royalty: A percentage of Net Sales as follows: [ * ] of Net Sales. If the
Licensed Product or Licensed Process is sold as a combination product, or as a
part of bundled products, in such a way that the price of the Licensed Product
or Licensed Process included in the combination product is not separately stated
on the invoice, for the purpose of determining [ * ] payments, Net Sales for the
combination product, or bundled products, shall be determined by multiplying Net
Sales of the combination product by the fraction [ * ]. If such separate market
prices are not established, then the parties shall negotiate in good faith to
determine the method of calculating Net Sales for combination products. No [ * ]
shall be payable on Net Sales of any Licensed Products or Licensed Processes
relating to [ * ]. For the avoidance of doubt, the foregoing [ * ] exclusion
shall apply [ * ].

Benchmark Royalties: Payable within thirty (30) days of each event, as follows:

(a) With respect to the initiation of any [ * ] involving any Licensed
Product(s) and/or Licensed Process(es) [ * ].

(b) With respect to the initiation of any [ * ] involving any Licensed
Product(s) and/or Licensed Process(es) [ * ].

(c) With respect to [ * ] any Licensed Product(s) and/or Licensed Process(es) to
[ * ].

Sublicensing Royalties: Licensee shall pay University Sublicensing Royalties for
all Sublicense Consideration (as hereafter defined) received for the sublicense
of the Patent Rights [ * ] through last to expire Patent Rights For purposes of
this Restated License Agreement, “Sublicense Consideration” shall mean any and
all consideration received by Licensee or an Affiliate from a third party as
consideration for the grant of a sublicense to the Patent Rights. Such
Sublicense Consideration shall include without limitation any upfront, license
initiation or signing fees, license maintenance fees, milestone payments,
royalties on net sales by sublicensees, the unearned portion of any minimum
annual royalty payment, equity, and research and development funding in excess
of the actual costs of performing such research and development received by
Licensee or Affiliates.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

APPENDIX D

ROYALTY REPORT

 

Licensee:

 

 

Inventor:

 

 

Period Covered: From:

 

        /        /

Prepared By:

 

 

Approved By:

 

 

Case No.:  

 

Patent No.  

 

Through:  

        /         /

Date:  

 

Date:  

 

 

 

If license covers several major product lines, please prepare a separate report
for each line. Then combine all product lines into a summary report. A
discussion of the progress and results, as well as ongoing plans, with respect
to the Licensed Products and/or Licensed Processes, see § 6.01, is attached.

 

Report Type:

             Single Product Line Report:  

 

             Multiproduct Summary Report. Page 1 of              Pages  
           Product Line Detail. Line:              Trademark:             
Pages:             

 

Country

 

Gross

Sales

 

* Less:

Allowances

 

Net

Sales

 

Royalty

Rate

 

Period Royalty Amount

         

This Year

 

Last Year

U.S.A.             Canada             Europe                                    
                                                Japan            

Other:

                                                            TOTAL:            

Sublicense Fees this quarter: $             (attach page showing names,
addresses, and telephone numbers; and amount of fees received; territory; field
of use)

Total Royalty: $            

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

The following royalty forecast is non-binding and for University internal
planning purposes only:

Royalty Forecast Under This Restated License Agreement:

Next Quarter:             Q2:             Q3:              Q4:             

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

APPENDIX E

PERFORMANCE MILESTONES

Licensee agrees to the following:

 

  a. On or before January 1, 2006, Licensee shall deliver to University a
business plan that communicates the Licensee’s product development and marketing
(strategic, tactical and financial) plans for Patent Rights. This document shall
include forecasts showing the funds, personnel and time budgeted and planned for
development of the Licensed Product(s) and Licensed Process(es) and Licensee
shall provide similar reports or updates, as the case may be, to University on
[ * ].

 

  b. Licensee agrees that if any particular patent application or issued patent
that is a part of the Patent Rights is not developed, sublicensed or being
diligently used in research and development within five (5) years of the filing
of the respective patent application, Licensee shall relinquish all rights to
that portion of the Patent Rights to University without additional compensation,
credit or refund of any amounts paid.

 

[ * ]   =    Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.